 Case 4:20-cv-10298-MFL-MJH ECF No. 7, PageID.14 Filed 07/21/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MARY COLE,

      Plaintiff,                                    Case No. 20-10298
                                                    Hon. Matthew F. Leitman
v.

LINCOLN NATIONAL LIFE
INSURANCE COMPANY,

     Defendant.
__________________________________________________________________/

 ORDER (1) VACATING ORDER TO SHOW CAUSE (ECF No. 6) AND (2)
  DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE

      On February 5, 2020, Plaintiff Mary Cole filed this action against Defendant

Lincoln National Life Insurance Company (“Lincoln”). (See Compl., ECF No. 1.)

Cole claimed that Lincoln had failed to pay her due and owing long-term disability

benefits. (See id.)

      On March 31, 2020, the parties jointly informed the Court that they were

involved in settlement discussions, and they asked the Court to extend the time for

Lincoln to respond to the Complaint until April 23, 2020. (See Mot., ECF No. 3.)

The Court granted that extension on April 1, 2020. (See Order, ECF No. 4.)

      Lincoln never filed a response to the Complaint, and the Court has not heard

from the parties in more than a year. Accordingly, on July 1, 2021, the Court ordered

Cole to show cause, by no later than July 15, 2021, why her Complaint should not
                                         1
 Case 4:20-cv-10298-MFL-MJH ECF No. 7, PageID.15 Filed 07/21/21 Page 2 of 2




be dismissed without prejudice for failure to prosecute (the “Show Cause Order”).

(See Show Cause Order, ECF No. 6.) The Court warned Cole that her failure to

respond to the Show Cause Order “may result in [the] dismissal of [her] case” under

Local Rule 41.2. (Id.)

      Cole has not responded to the Show Cause Order. Nor has she contacted the

Court to seek additional time to respond. Therefore, because Cole has failed to

comply with the Show Cause Order and failed to prosecute her case, IT IS

HEREBY ORDERED that (1) the Show Cause Order (ECF No. 6) is VACATED

and (2) Cole’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.


                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: July 21, 2021                  UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 21, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
